Case 2:20-cv-12102-MCA-MAH Document 17 Filed 02/08/21 Page 1 of 2 PageID: 905




                                 STOLZ & ASSOCIATES LLC
                                               Attorneys at Law


                                           Towne Centre Professional Park
                                                5 Walter E. Foran Blvd.
                                                      Suite 2010
                                             Flemington, NJ 08822-4674
                          ​   (tel) 908-371-1350 (fax) 908-271-6500 www.stolzlaw.com



   Jared E. Stolz, Esq.



                                             February 8, 2021

   VIA E- FILING

   Hon. Michael A. Hammer, U.S. Magistrate Judge
   United States District Court, District of New Jersey Newark
   MLK Jr. Federal Building & Courthouse
   2nd Floor
   50 Walnut Street
   Newark, NJ 07102

   RE: CASA D’ PACO V BERKSHIRE HATHAWAY
        Our File No.: 2271 B
        Superior Court Docket No.: ESX-L-4969-20
        Civil Action No. 2:20-cv-12102

   Dear Judge Hammer:


               Our office represents PlaintiffAngel Leston Corporation d/b/a Casa D’Paco

   in the above matter.


               A phone conference was scheduled before Your Honor on Friday, February

   5th at 2:00 p.m. My office had inadvertently mis-diaried this date which is why I
Case 2:20-cv-12102-MCA-MAH Document 17 Filed 02/08/21 Page 2 of 2 PageID: 906
   Stolz & Associates, LLC
   Page 2
   ____________________________________________________________________________________

   did not participate. Lilly from my office spoke with your Deputy on Friday to

   apologize and advise of the above. We are very sorry.


          We are in receipt of the text order entered on February 5th and thank Your

   Honor for the Court’s kind consideration.


                                           Respectfully submitted,


                                          STOLZ & ASSOCIATES, LLC




                                          Jared E. Stolz, Esq.
                                          jstolz@stolzlaw.com
   JES/ls
   cc: Michael Miles, Esq. via e-filing
